Citation Nr: 0832120	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-30 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to February 28, 
2005, for the grant of a 10 percent evaluation for 
lumbosacral strain with degenerative disk and joint disease.

2.  Entitlement to a compensable evaluation for hemorrhoids, 
status post hemorrhoidectomy.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
disability manifested by hypoglycemia.

4.  Entitlement to service connection for residuals of 
pneumonia, also claimed as pleurisy and residuals of blood 
clot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The appellant is a veteran who had almost 21 years of active 
duty service ending with his retirement in June 2002.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and October 2005 rating 
decisions by the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  In July 2008, a videoconference 
hearing was held before the undersigned acting Veterans Law 
Judge.  A transcript of this hearing is of record. 

For clarification purposes, as the veteran's claim for 
residuals of pneumonia, pleurisy and residuals of blood clot 
all appear to arise from the same incident and are 
intertwined, the Board has combined all of these disabilities 
into one issue.

The Board notes that the of issues of service connection for 
dysuria and gastroesophageal reflux disease as well as the 
issue of a compensable rating for prostatitis were also on 
appeal from the October 2005 rating decision.  However, the 
veteran indicated in his substantive appeals that he no 
longer wished to appeal these issues.  Thus, as the veteran 
withdrew his appeal with respect to these issues, there 
remain no allegations of errors of fact or law for appellate 
consideration of these issues.  See 38 C.F.R. § 20.204 
(2007).

The issues pertaining to an increased rating for hemorrhoids, 
new and material evidence for hypoglycemia and service 
connection for residuals of pneumonia are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if any action on his part is 
required.


FINDINGS OF FACT

1.  An December 2002 rating decision granted service 
connection for lumbosacral strain and assigned a 
noncompensable evaluation, effective July 1, 2002; the 
veteran did not file a notice of disagreement to initiate an 
appeal from this determination.    

2.  Following the December 2002 rating decision there was no 
communication from the veteran that may be interpreted as a 
claim for an increased rating for his service-connected 
lumbosacral strain prior to February 28, 2005.  

3.  It was not factually ascertainable prior to February 28, 
2005, that the veteran's service-connected lumbosacral strain 
with degenerative disk and joint disease increased in 
severity so as to meet the criteria for a 10 percent rating. 




CONCLUSION OF LAW

An effective date prior to February 28, 2005, for the 
assignment of a 10 percent evaluation for the veteran's 
service-connected lumbosacral strain with degenerative disk 
and joint disease is not warranted.  38 U.S.C.A. §§ 5107, 
5110, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§  3.155, 
3.157, 3.400, Part 4, Diagnostic Codes  5242 and 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the October 2005 rating decision that is on appeal 
assigned an increased rating and granted an effective date 
for the award, statutory notice had served its purpose and 
its application was no longer required.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nonetheless, in a 
March 2006 letter, he was given notice regarding ratings and 
effective dates of awards, see Dingess/Hartman, supra.  
Thereafter, a July 2006 statement of the case (SOC) provided 
notice on the "downstream" issue of effective dates of awards 
and readjudicated the matter after the veteran and his 
representative responded.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  The veteran has 
had ample opportunity to respond/supplement the record, and 
is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  He has not alleged that notice in this case was 
less than adequate.  See Goodwin v. Peake, No. 05-876 (U.S. 
Vet. App. May 19, 2008) (holding that "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
issues").

All evidence relevant to the veteran's claim has been 
secured.  Determinations regarding effective dates of awards 
are based, essentially, on what was shown by the record at 
various points in time and application of governing law to 
those findings, generally further development of evidence is 
not necessary unless it is alleged that evidence 
constructively of record is outstanding.  The veteran has not 
identified any pertinent evidence that is outstanding.  VA's 
duty to assist is met. 

Accordingly, the Board will address the merits of the claim.

Earlier Effective Date

The veteran contends that he is entitled to an effective date 
prior to February 28, 2005, for the assignment of a 10 
percent rating for his service-connected lumbosacral strain 
with degenerative disk and joint disease.  Essentially, the 
veteran claims that the effective date should be July 1, 
2002, the effective date of his original grant of service 
connection.  

For purposes of this analysis, the Board observes that once a 
formal claim for compensation has been allowed, 38 C.F.R. 
§ 3.157(b)(1) provides, in pertinent part, that the date of a 
VA outpatient or hospital examination or the date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  Further, 
38 C.F.R. § 3.157(b)(2) provides that the date of receipt of 
evidence from a private physician or layman will be accepted 
as a claim.  Also, any communication or action indicating an 
attempt to apply for one or more benefits under the laws 
administered by VA from a claimant, his duly authorized 
representative, a member of Congress, or some person acting 
as a next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations of compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise the effective date is the date 
of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

A December 2002 rating decision granted service connection 
for lumbosacral strain and assigned a noncompensable 
evaluation, effective July 1, 2002.  The veteran did not file 
a notice of disagreement initiating an appeal from this 
determination.  Under the circumstances, the December 2002 
rating decision became final.  38 U.S.C.A. § 7105(c).  On 
February 28, 2005, the veteran submitted medical records 
concerning his low back disability and the RO treated these 
records as a claim for an increased rating.  An October 2005 
rating decision granted a 10 percent evaluation for the 
veteran's lumbosacral strain with degenerative disk and joint 
disease, effective February 28, 2005.  

The first communication received from the veteran following 
the December 2002 rating decision indicating a desire to seek 
an increased evaluation for his service -connected low back 
disability was received on February 28, 2005.  With 
consideration of the above analysis that the December 2002 
rating decision is final, and the first claim for an 
increase, received thereafter, was received on February 28, 
2005, the general rule, as provided at 38 C.F.R. 
§ 3.400(o)(1), is that the effective date of the award of an 
increased evaluation is the date of the veteran's claim, 
February  28, 2005, or the date entitlement is shown, 
whichever is later.  Therefore, the focus of the Board's 
review is whether it is factually ascertainable that the 
veteran experienced an increase in his service-connected low 
back disability during the year prior to February 28, 2005.  
See Quarles v. Derwinski, 3 Vet.App. 129, 135 (1992); see 
also Harper v. Brown, 10 Vet.App. 125, 126 (1997) 
(38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)).  Therefore, in order to be assigned an 
effective date prior to February 28, 2005 for a 10 percent 
evaluation for lumbosacral strain with degenerative disk and 
joint disease, it must be factually ascertainable that the 
veteran's service-connected low back disability underwent an 
increase during the year prior to the veteran's claim.  In 
determining whether or not an increase was factually 
ascertainable during the year prior, the Board will review 
the entirety of the evidence of record.  See Hazan v. Gober, 
10 Vet.App. 511 (1997); Swanson v. West, 12 Vet.App. 442 
(1999).

The veteran's service-connected low back disability has been 
evaluated under the provisions of Diagnostic Codes 5242 and 
5243.  The general rating formula provides for the disability 
ratings under Diagnostic Codes 5235 to 5243, unless the 
disability rated under Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, for diseases and injuries of the 
spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Under the 
general rating formula for diseases and injuries of the 
spine, a 10 percent rating is assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  The Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides that 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a.    

The medical evidence prior to February 28, 2005 includes 
private and VA treatment records as well as medical records 
from Sheppard Air Force Base.  June 2004 and July 2004 
medical records from Sheppard showed that the veteran had 
back pain, but did not address the rating criteria discussed 
above.  The remaining treatment records are silent with 
respect to the veteran's low back disability.    

The veteran appears to be claiming that an earlier effective 
date is warranted because he was experiencing the same back 
pain now as he was when he first retired from service.  (He 
also claims that when his low back disability was first 
evaluated by the VA, no X-rays were taken at that time.  
However, VA treatment records showed that an X-ray of the low 
back was taken in October 2002, which showed a normal 
complete lumbar study.)  As previously noted, the December 
2002 rating decision which granted service connection and 
assigned a noncompensable rating was not appealed by the 
veteran and became final.  Clear and unmistakable error in 
that rating decision is neither alleged, nor evident.  Hence, 
it is a bar to an increased rating prior to the date of the 
decision based on evidence then of record.  38 U.S.C.A. § 
7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a); see also Rudd v. Nicholson, 20 Vet. App. 296 
(2006).

After reviewing the evidence, the Board must conclude that it 
was not factually ascertainable prior to February 28, 2005, 
that the criteria for a 10 percent disability rating had been 
met.  The medical evidence does not show limitation of motion 
or any of the other criteria to warrant a 10 percent rating 
under the general rating formula.  Further, there was no 
evidence during this time period to show incapacitating 
episodes of at least one week. 

Therefore, based on evidence, the Board must conclude that 
the preponderance of the evidence is against assignment of a 
10 percent rating prior to February 28, 2005.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).



ORDER

An effective date prior to February 25, 2008, for the 
assignment of a 10 percent rating for lumbosacral strain with 
degenerative disk and joint disease is denied.  


REMAND

The veteran is seeking a compensable evaluation for his 
service-connected hemorrhoids.  The veteran was afforded a VA 
examination in May 2005.  However, at the July 2008 Board 
hearing, the veteran testified that the severity of his 
hemorrhoids had increased since the May 2005 examination.  
While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is evidence of an increase in severity 
since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, 
based on the veteran's hearing testimony, the Board finds 
that a new VA examination is necessary to determine the 
extent of the veteran's hemorrhoids. 

Further, at the July 2008 Board hearing, the veteran 
indicated that he currently received treatment for a 
disability manifested by hypoglycemia, residuals of 
pneumonia, pleurisy and residuals of blood clot from Dr. 
Kravitz, a private practitioner.  While the veteran indicated 
that these records were provided to the VA, it does not 
appear that they have been associated with the claims file.  
The Board finds that these records are necessary in order to 
render a decision and, thus, the RO should take appropriate 
action to request these records in order to fully meet the 
requirements of 38 C.F.R. § 3.159(c)(1). 

Finally, with respect to the issue of entitlement to service 
connection for residuals of pneumonia (also claimed as 
pleurisy and residuals of blood clot), medical records from 
Sheppard Air Force Base show that the veteran reported left 
leg pain approximately a week after his retirement from 
service in June 2002.  Follow-up examination in July 2002 
shows that the veteran was seen for a blood clot in his left 
leg and intermittent shortness of breath.  Further, August 
2002 medical records show that the veteran had right-sided 
pleurisy and pleural effusion as well as right lower lobe 
pneumonia.  Given the close proximity to service, the Board 
finds that that a VA examination is necessary in order to 
meet the requirements of 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request copies of all medical records 
from Dr. Kravitz.  If these records are 
unavailable, it should be noted in the 
claims file and the veteran and his 
representative so notified. 

2.  Thereafter, the veteran should be 
scheduled for a VA  examination to 
determine the nature, extent and etiology 
of any currently manifested residuals of 
pneumonia/pleurisy and residuals of blood 
clot.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  After 
examining the veteran and reviewing the 
claims file, the examiner should clearly 
delineate all current residuals of 
pneumonia/pleurisy and blood clot.  
Further, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any of these residuals 
are related to service.

3.  Further, the veteran should be 
scheduled for an appropriate VA 
examination to determine the current 
severity of his service-connected 
hemorrhoids.  The claims folder should be 
made available to the examiner for 
review.  

4.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if the 
benefits sought on appeal can be granted.  
If the benefits sought on appeal are not 
granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


